Case: 13-20506      Document: 00512821722         Page: 1    Date Filed: 10/31/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20506
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 31, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RYAN SCOTT SOLIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-405-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Ryan Scott Solis was convicted of distribution of child pornography and
possession of child pornography. He was sentenced within the guidelines
range to concurrent terms of 210 months on count one and 120 months on count
two. The court also imposed a total of ten years of supervised release. On
appeal, Solis challenges his 210-month sentence as procedurally and
substantively unreasonable.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20506     Document: 00512821722     Page: 2   Date Filed: 10/31/2014


                                  No. 13-20506

      Regarding the procedural challenge to his sentence, Solis argues that the
district court believed the Guidelines were mandatory because the court stated
that the sentence was “required” by the Guidelines. Because Solis did not
object on this basis in the district court, review is for plain error. See United
States v. Peltier, 505 F.3d 389, 391 (5th Cir. 2007).
      Contrary to Solis’s assertion, the record contains no indication that the
sentencing court believed the Guidelines are mandatory or that it lacked the
discretion to deviate from the Guidelines. In imposing the sentence, the court
considered the Presentence Report’s identified factors for an upward departure
and Solis’s arguments for a downward variance before concluding that a
sentence at the low end of the guidelines range was appropriate. Thus, the
court indicated its belief that it could impose a sentence above or below the
guidelines range. Solis has not shown that the district court committed any
procedural error in imposing his sentence.
      Challenging the substantive reasonableness of his sentence, Solis
asserts that a sentence of 120 months would have been appropriate considering
his personal history and characteristics.         We review the substantive
reasonableness of a sentence for an abuse of discretion. Gall v. United States,
552 U.S. 38, 51 (2007). Because Solis’s sentence was within the guidelines
range, it is presumptively reasonable. See United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009). The district court considered Solis’s arguments in
mitigation regarding his personal history and characteristics and concluded
that a sentence within the guidelines range was appropriate. Solis’s argument
amounts to a “disagreement with the propriety of the sentence imposed” and
does not rebut the presumption of reasonableness. United States v. Ruiz,
621 F.3d 390, 398 (5th Cir. 2010); see Cooks, 589 F.3d at 186.
      Accordingly, the judgment of the district court is AFFIRMED.



                                        2